UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: September 30, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: BearlyBullish Fund Investor Class (BRBLX) SEMI-ANNUAL REPORT September 30, 2014 BearlyBullish Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Schedule of Investments 4 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Supplemental Information 16 Expense Example 18 This report and the financial statements contained herein are provided for the general information of the shareholders of the BearlyBullish Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.bearlybullish.com Alpha CAPITAL MANAGEMENT 5407 Parkcrest Dr. , 2nd Floor Austin, Texas 78731 Letter to Shareholders MARKET REVIEW – 2014 Q3 Performance to 09/30/2014 (inception date 6/15/11) BearlyBullish Fund-Investor 1yr: 11.34% 3 yr. 20.98% Inception: 61.14% Annualized 15.59% Bloomberg Active Index for Funds (Large Cap-Value) 1yr: 16.97% 3 yr. 22.87% Inception: 58.97% Annualized 15.10% S&P 500 Index 1yr: 19.73% 3 yr. 22.99% Inception: 67.36% Annualized 16.93% Gross expense ratio is 2.10 % and 1.85% for the Investor and Institutional Class, respectively.The inception date is 6/15/11. The performance data quoted represents past performance and is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-337-3707. The performance returns for the Fund reflect a fee waiver in effect. In absence of such waiver, the returns would be reduced. Shares redeemed within 90 days of purchase will be charged a 1.00% redemption fee. SUMMARY AND SECTOR REVIEW (Percent of Fund’s Portfolio as of 09/30/2014) The BearlyBullish Fund (BRBLX) trailed its benchmark by 8.39% during the twelve months ending on September 30, 2014. The performance gap between BRBLX and the benchmark can be largely attributed to our overweight positions in the Financial and Industrial sectors. Financials have been one of the most bargain priced stocks in our universe and while they continue to be cheap, the near term regulatory pressure and litigation expense, lack of volatility in the market and unexpectedly low interest rates have muted their earnings during the last twelve months. We continue to have conviction in our positions in the financial sector and expect their earnings to normalize once the near term headwinds pass. Our relative performance was also hurt by our exposure to industrial companies that are linked to the housing sector. Housing recovery slowed for myriad reasons after relatively higher mortgage rates and sharp price home appreciation decreased home affordability. That said, homes are still more affordable than they have been in several years before the financial crisis. At the same time, job growth has been healthy and housing inventory is balanced. While the housing related stocks have pulled back, we continue to believe in their growth prospects over the long term. Financials and housing continue to be the overriding theme of the portfolio as we have a high degree of confidence in our strategy. Our sector-wise positioning as of 09/30/2014 is as follows: Financials – 23.91% We remain constructive on financials as many of them trade close to their book value. Banks have been actively managing their expense line and we believe they are well positioned to benefit from revenue growth in consumer banking, commercial banking and investment banking operations. A steepening yield curve which will accompany a rise in interest rates early next year will also help these companies. We like Bank of America (BAC), J.P.Morgan (JPM) and Wells Fargo (WFC) in this space. We continue to like American International Group (AIG) and Genworth Financial (GNW). Both of them trade at considerable discounts to their book values while their core businesses have continued to improve. Consumer Non-Cyclical – 17.54 % We have increased our exposure to consumer non-cyclical companies. This is not a sector bet. Each investment has its own story. We own Merrimack Pharmaceutical and Agios Pharmaceutical. Merrimack is a biopharmaceutical company with a proprietary Network Biology Platform that has the potential to significantly improve the productivity of drug discovery/development in oncology.The company has a robust pipeline with eight assets targeting multiple opportunities across a variety of cancers. Its MM-398 drug for pancreatic cancer has finished Phase 3 trial and is expected to be launched in the US next year. MM-398 alone was valued between $10-12/share when the stock was trading around $6. Registered Investment Advisor 1 Alpha CAPITAL MANAGEMENT 5407 Parkcrest Dr. , 2nd Floor Austin, Texas 78731 Energy – 17.06 % Unconventional drilling has been a boon for North America. The same is not being replicated oversees due to complex mineral rights ownership rules and significant environmental opposition to hydraulic fracturing, particularly in Europe. Lately however US supply is beginning to move the needle on global production capacity amid softening demand in other regions. That has triggered a sharp decline in crude oil prices. We are monitoring this development and are evaluating its impact to our positions. Industrials – 14.00 % Our industrials portfolio consists of moat worthy businesses. We like FedEx (FDX) for its massive international shipping network that would be difficult and costly to duplicate. Additionally, we own Fortune Brands Home & Security (FBHS) for its strong competitive positioning in the housing products market. We also own Caterpillar, which we like for its brand, manufacturing scale and dealer network, in addition to its increasing exposure to non-mining sectors. Consumer Cyclical – 9.84 % We expect this sector to reap the benefits of the wealth effect created by a rising stock market and strengthening home prices. Presently, many of our holdings are related to the housing industry. We own Whirlpool (WHR), Mohawk (MHK) and William Sonoma (WSM). Basic Materials – 8.14 % We have increased our exposure to specific industries within the Basic Materials sector. Specifically, we are constructive on Eldorado Gold Corp (EGO), CF Industries (CF) and Alcoa (AA) for certain company specific competitive advantages. Technology – 7.41 % Technology sector continues to be driven by two major themes – increased adoption of mobile devices and a migration to the cloud. We have exposure to both of these themes via positions in Apple (AAPL) and NVIDIA (NVDA). Communications – 2.10 % Our general thesis for the online media sector assumes that digital ad spending will continue to consolidate around companies with unique assets and reach, such as Google and Facebook. We own Google (GOOG) because of its dominant position in internet search. Utilities – 0.0 % We have no exposure to utilities as we hold the view that this sector is relatively expensive. As always, we appreciate the confidence and trust you have placed in us and the management of your assets. Sincerely, Buddie Ballard Jr., CFA Michael Turner, CFA Equity investments are subject to market fluctuations. Mid cap stocks are subject to substantial risks such as market, business, size volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to call out of favor that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably. The Fund is non-diversified and may hold fewer securities than a diversified fund. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. The Fund may, at times, experience higher than average portfolio turnover, which may generate significant taxable gains and increased trading expenses, which in turn may lower the Fund’s return. Registered Investment Advisor 2 Alpha CAPITAL MANAGEMENT 5407 Parkcrest Dr. , 2nd Floor Austin, Texas 78731 The S&P 500 Index is an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges. The Barclays Aggregate Bond Index represents the securities of the U.S. dollar-denominated investment grade bond market. The Nasdaq Composite consists of the common stocks and similar securities listed on the NASDAQ stock market. The Bloomberg Active Index BBOEGIUS consists of funds in the BearlyBullish Fund’s peer group. This index represents a peer group of 189 open-end, growth and income funds domiciled in the United States. It is not possible to invest directly in an Index. Basis point (definition)- a unit that is equal to 1/100th of 1%. Exposures are subject to change at any time. Registered Investment Advisor 3 BearlyBullish Fund SCHEDULE OF INVESTMENTS As of September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 95.6% BASIC MATERIALS – 7.8% Alcoa, Inc. $ CF Industries Holdings, Inc. Eldorado Gold Corp.1 Praxair, Inc. COMMUNICATIONS – 2.0% Google, Inc. - Class A* CONSUMER, CYCLICAL – 9.4% General Motors Co. Mohawk Industries, Inc.* VF Corp. Whirlpool Corp. Williams-Sonoma, Inc. CONSUMER, NON-CYCLICAL – 16.8% Agios Pharmaceuticals, Inc.* AmerisourceBergen Corp. Constellation Brands, Inc. - Class A* Eli Lilly & Co. Humana, Inc. MasterCard, Inc. - Class A Merrimack Pharmaceuticals, Inc.* Quintiles Transnational Holdings, Inc.* Whole Foods Market, Inc. ENERGY – 16.3% Cameron International Corp.* Devon Energy Corp. EOG Resources, Inc. Helmerich & Payne, Inc. Kodiak Oil & Gas Corp.*1 National Oilwell Varco, Inc. Pioneer Natural Resources Co. Schlumberger Ltd.1 SolarCity Corp.* FINANCIAL – 22.8% American Express Co. American International Group, Inc. Bank of America Corp. 4 BearlyBullish Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Genworth Financial, Inc. - Class A* $ JPMorgan Chase & Co. Travelers Cos., Inc. Wells Fargo & Co. INDUSTRIAL – 13.4% Caterpillar, Inc. Eaton Corp. PLC1 FedEx Corp. Flowserve Corp. Fortune Brands Home & Security, Inc. Leggett & Platt, Inc. Textron, Inc. TECHNOLOGY – 7.1% Apple, Inc. NVIDIA Corp. TOTAL COMMON STOCKS (Cost $21,452,682) SHORT-TERM INVESTMENTS – 4.5% Fidelity Institutional Money Market Fund, 0.05%2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,275,161) TOTAL INVESTMENTS – 100.1% (Cost $22,727,843) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 5 BearlyBullish Fund SUMMARY OF INVESTMENTS As of September 30, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Financial % Consumer, Non-cyclical % Energy % Industrial % Consumer, Cyclical % Basic Materials % Technology % Communications % Total Common Stocks % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Financial Statements. 6 BearlyBullish Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2014 (Unaudited) Assets: Investments, at value (cost $22,727,843) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Advisory fees Distribution fees (Note 7) Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class: Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 7 BearlyBullish Fund STATEMENT OF OPERATIONS For the Six Months Ended September 30, 2014 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $1,414) $ Interest Total investment income Expenses: Advisory fees Distribution fees (Note 7) Administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Auditing fees Legal fees Custody fees Chief Compliance Officer fees Shareholder reporting fees Trustees' fees and expenses Miscellaneous Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Net realized gain on investments: Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 8 BearlyBullish Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended September 30, 2014 (Unaudited) For the Year Ended March 31, 2014 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net increase from payments by affiliates (Note 3) - Net increase in net assets resulting from operations Distributions to Shareholders: From net realized gains - ) Total distributions to shareholders - ) Capital Transactions: Investor Class: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) ) Net increase from capital share transactions 1 Net of redemption fee proceeds of $728 and $3,613 respectively. See accompanying Notes to Financial Statements. 9 BearlyBullish Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended September 30, 2014 (Unaudited) For the Year Ended March 31, 2014 For the Year Ended March 31, 2013 For the Period June 15, 2011* through March 31, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) ) ) - 2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - - ) - 2 From net realized gain - ) - - Total distributions - ) ) - Redemption fee proceeds - 2 - 2 - 2 - 2 Net asset value, end of period $ Total return3 %
